DETAILED ACTION
This action is in response to Applicant’s submission submitted February 2, 2021.  Claims 21-40 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 21-24, 26-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Pat. Publ. No. 2008/0106436) in view of Doyle et al. (U.S. Pat. Publ. No. 2016/0214533, hereinafter “Doyle”), and further in view of Breed et al. (U.S. Pat. Publ. No. 2012/0323474, hereinafter “Breed ´474”).
Specifically, regarding Claim 21, Breed discloses an electronic device comprising: one or more processors (¶ [0474]), a sensor (¶¶ [0475]-[0477]), and memory storing computer-executable instructions that, when executed by the one or more processors, configure the electronic device (¶ [0479]) but does not disclose the claimed operations.
However, Doyle discloses operations comprising: receiving a mapping request from a global map server for a first area (¶¶ [0017]-[0020]), capturing, using the sensor, first local data associated with the first area (¶ [0017]), and sending the first local data to the global map server (¶¶ [0017], [0020]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the device of Breed to facilitate near real-time imaging using at least one autonomous vehicle.
The combination of Breed and Doyle discloses substantially all of the limitations of but does not disclose the claimed receiving. 
However, Breed ´474 discloses receiving global map data from the global map server (updated global map data received from a map database, wherein the transmission occurs between infrastructure based station and a vehicle), the global map data being based at least in part on the first local data sent by the electronic device (e.g., location data positioning data of the first vehicle) and second local data (a location of communication of the first and second vehicles) associated with the area provided by another electronic device (¶ [0329]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breed ´474 with the device of Doyle and Breed for map updating purposes and collision avoidance (see, e.g., ¶¶ [0328], [0329] of Breed).   
Regarding Claim 22, Breed discloses substantially all of the limitations of the present invention, but does not disclose the claimed data.  However, Doyle discloses that first local data includes at least one of first location data or first image data associated with the first area (e.g., a first one of the near real-time images provided by a first one of the one or more autonomous vehicles), and that the second local data includes at least one of second location data or second image data associated with the first area (a second one of the near real-time images provided by a second one of the one or more 
Regarding Claim 23, Breed discloses substantially all of the limitations of the present invention, but does not disclose the claimed operations and view.  However, Doyle discloses receiving input accepting the mapping request (¶¶ [0017]-[0020]), wherein capturing the first local data associated with the first area is based at least in part on receiving the input accepting the mapping request (inherently disclosed at ¶ [0020]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the device of Breed and Breed ´474 to facilitate near real-time localized imaging using at least one autonomous vehicle.
Regarding Claim 24, Breed discloses causing presentation of a route view associated with the mapping request, the route view comprising at least one road between a first location and a second location (FIG. 19, ¶ [0022]). 
Regarding Claim 26, Breed discloses substantially all of the limitations of the present invention, but does not disclose the claimed sensor.  However, Doyle discloses   a second sensor, wherein the first local data comprises image data captured by the first sensor (see, e.g., claim 8, ll. 7-9) and location data captured by the second sensor (e.g., via a second one of the one or more autonomous vehicles comprising a GPS sensor device 210 discussed at ¶ [0017]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the device of Breed and Breed ´474 to facilitate near real-time imaging using at least one autonomous vehicle. 
Regarding Claim 27, Breed discloses that the electronic device comprises at least one of a mobile device or a vehicle-based computer (see, e.g., the Abstract of Breed).
Claims 28, 29, 33, 35, and 36 are directed to a method but include the same scope of limitations as those of Claims 21-23, 26, and 27, and are rejected for the same reasons as those discussed above.
Regarding Claims 30-32, Breed discloses substantially all of the limitations of the present invention, but does not disclose the claimed sensor.  However, Doyle discloses that the (i) area comprises a route from a first location to a second location, and the capturing comprises capturing at least one of image data at multiple locations along the route (¶ [0056]), as recited in Claim 30, and (ii) area is at least one of: associated with at least at threshold amount of traffic, associated with a portion of the global map data that has not been updated for a threshold amount of time, associated with a portion of the global map data for which conflicting local data has been received (via periodic imaging according to a particular schedule; ¶ [0048]), as recited in Claim 31, (iii) mapping request for the area is received based at least in part on the first electronic device being within a threshold distance of the area ¶ [0058]), as recited in Claim 32.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the device of Breed and Breed ´474 to facilitate near real-time imaging using at least one autonomous vehicle.
 Claims 37-39 are directed to a method but include the same scope of limitations as those of Claims 30-32, and are rejected for the same reasons as those discussed above.

Claims 25, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breed, Doyle, and Breed ´474 in view of Petrelli et al. (U.S. Pat. Publ. No. 2012/0054058, hereinafter “Petrelli”).
The combination of Breed, Doyle, and Breed ´474 discloses substantially all of the limitation of the present invention, but does not disclose the claimed view and receiving. 
However, Petrelli discloses (i) that the route view further comprises a route value (FIGS. 1a, 3), the route value being associated with a completion of the mapping request (¶¶ [0064], [0073], [0080]), as recited in Claim 25, and (ii) receiving, from the global map server, a credit associated with the first electronic device for completion of the mapping request of the area (¶ [0078]), wherein a user is credited based on a value associated with the completion of the mapping request of the area (¶ [0064]), as recited in Claim 34.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrelli with the device of Breed, Doyle, and Breed ´474 to utilize differing values for differing requests to increase motivation and compensation for mobile device users. 
Claim 40 is directed to a media but includes the same scope of limitations as those of Claim 34, and is rejected for the same reasons as those discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833